1      Adam B. Nach – 013622
       Kristofer R. McDonald – 033239
2      LANE & NACH, P.C.
       2001 E. Campbell Ave., Suite 103
3      Phoenix, AZ 85016
       Telephone No.: (602) 258-6000
4      Facsimile No.: (602) 258-6003
       Email: adam.nach@lane-nach.com
5      Email: kristofer.mcdonald@lane-nach.com
6      Attorneys for Stanley J. Kartchner, Plaintiff
7                         IN THE UNITED STATES BANKRUPTCY COURT
8                                  FOR THE DISTRICT OF ARIZONA
9      In re:                                               (Chapter 7 Case)
10     DAVID RODRIGUEZ,                                     Case No. 4:20-bk-00664-SHG
11                     Debtor.                              Adv. No.
12                                                         COMPLAINT
       STANLEY J. KARTCHNER, CHAPTER 7
13     TRUSTEE,
                                                            Count 1: 11 U.S.C. §§ 547, 550, and
14                    Plaintiff,                            551

15     vs.                                                  Count 2: 11 U.S.C. §§ 541 and 542

16     SANTANDER CONSUMER USA, INC.
       dba CHRYSLER CAPITAL,
17

18                    Defendant.

19
                Stanley J. Kartchner, Chapter 7 Trustee and Plaintiff herein (“Plaintiff”), by and through
20
       his attorneys undersigned, for his Complaint against Santander Consumer USA, Inc. dba Chrysler
21
       Capital (“Defendant”), respectfully alleges as follows:
22
                                         JURISDICTION AND VENUE
23
                1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334(b)
24
       and 157(b).
25
                2.     Plaintiff consents to the jurisdiction of this Court pursuant to Fed.R.Bankr.P. 7008.
26
                3.     Venue is proper before this Court pursuant to 28 U.S.C. §1409.
27

28


     Case 4:20-ap-00071-SHG        Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43              Desc
                                   Main Document   Page 1 of 12
 1
              4.     Pursuant to Federal Rule of Bankruptcy Procedure 7001, a proceeding to recover
 2
       money or property is governed by Part VII of the Federal Rules of Bankruptcy Procedure.
 3
              5.     Plaintiff is permitted to commence this adversary proceeding on behalf of the Estate
 4
       pursuant to Federal Rules of Bankruptcy Procedure, Rule 6009.
 5
              6.     Plaintiff is the duly appointed and acting Trustee of the Chapter 7 administrative
 6
       case referenced above.
 7
              7.     Upon information and belief, Defendant is an Illinois corporation authorized to do
 8
       business in Arizona with its principal place of business located in Dallas, Texas.
 9
              8.     All events complained of herein occurred in this District.
10
                                         GENERAL ALLEGATIONS
11
              9.     Plaintiff hereby repeats, reiterates and realleges all of the foregoing allegations as if
12
       more fully set forth herein.
13
              10.    This case was commenced by a voluntary petition filed by David Rodriguez
14
       (“Debtor”) under Chapter 7 of Title 11, United States Code, on January 20, 2020 (“Petition
15
       Date”).
16
              11.    Upon information and belief, prior to the commencement of this case and on
17
       December 16, 2019, Debtor purchased a 2014 Dodge Journey, VIN ending in 3251 (hereinafter
18
       the “Vehicle”) and obtained financing through Defendant.
19
              12.    Upon information and belief, the Debtor borrowed funds from Defendant, took
20
       possession of the Vehicle on December 16, 2019, and granted Defendant a lien against the
21
       Vehicle in the amount of $10,275.83 on the same date (labeled “A1”, “A2” and “A3” on the Title
22
       and Registration Application, attached hereto as Exhibit “A”).
23
              13.    The application to perfect the lien on the title was received on January 16, 2020
24
       (labeled “A4” on the Title and Registration Application, Exhibit “A”), which date is more than
25
       thirty (30) days after the date the Debtor took possession of the Vehicle (labeled “A2” and “A3”
26
       on the Title and Registration Application, Exhibit “A”) .
27
28


     Case 4:20-ap-00071-SHG                         2
                                  Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43               Desc
                                  Main Document   Page 2 of 12
 1
              14.     According to Debtor’s Schedule D of his Schedules of Assets and Liabilities, the
 2
       amount of the lien as of the Petition Date was approximately $10,370.00. See Excerpt from
 3
       Debtor’s Schedule D attached hereto as Exhibit “B”.
 4
              15.     Pursuant to the Debtor’s Schedule A/B, the Debtor schedules a value for the
 5
       Vehicle in the amount of $8,172.00. See Excerpt from Debtor’s Schedule A/B attached hereto as
 6
       Exhibit “C”.
 7
                                                     COUNT 1
 8
                             AVOIDANCE OF LIEN – 11 U.S.C. §§ 547, 550, and 551
 9
              16.     Plaintiff hereby repeats, reiterates and realleges all of the foregoing allegations as if
10
       more fully set forth herein.
11
              17.     Upon information and belief, Defendant recorded its lien on the title to the Vehicle
12
       more than thirty (30) days after the Vehicle was purchased, but less than ninety (90) days prior to
13
       the commencement of this case, which falls within the preference period as defined in 11 U.S.C. §
14
       547.
15
              18.     Upon information and belief, at the time the lien was placed on the Vehicle, the
16
       Debtor was insolvent or was presumed insolvent pursuant to 11 U.S.C. § 547(f).
17
              19.     The perfection of the Defendant’s interest in the Vehicle secured an antecedent debt
18
       due to Defendant by Debtor.
19
              20.     The effect of Defendant placing a lien on the Vehicle more than thirty (30) days
20
       after the Debtor received delivery of the Vehicle, and within ninety (90) days prior to the Petition
21
       Date was to enable it to obtain more than it would have received under Chapter 7 of Title 11,
22
       United States Code, if the lien had not been placed on the Vehicle, and had Defendant received
23
       payment of such debt to the extent provided by Title 11 of the United States Code. See In re
24
       Fidelity Financial Services, Inc., v Richard V. Fink, 522 U.S. 211 (1998).
25
              21.     Pursuant to 11 U.S.C. §547(b), Plaintiff may avoid Defendant’s lien on the Vehicle.
26
              22.     Pursuant to 11 U.S.C. §550, the avoided lien, or its equivalent value, is property of
27
       the Estate.
28


     Case 4:20-ap-00071-SHG                          3
                                   Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43               Desc
                                   Main Document   Page 3 of 12
 1
              23.      Pursuant to 11 U.S.C. §§ 550 and 551, upon avoidance of the lien under 11 U.S.C.
 2
       §547(c)(3)(B), the lien on the Vehicle is preserved for the benefit of the bankruptcy estate.
 3
              WHEREFORE, Plaintiff prays for judgment against Defendant, Santander Consumer
 4
       USA, Inc. dba Chrysler Capital, as follows:
 5
                       A.     Avoiding the aforesaid lien as a preference pursuant to 11 U.S.C. § 547(b);
 6
                       B.     Determining that the avoided lien is property of the Estate pursuant to 11
 7
                              U.S.C. §§ 550 and 551, and preserving it for the benefit of the Estate;
 8
                       C.     Authorizing the Plaintiff to execute any and all documentation necessary,
 9
                              including a release of the avoided lien to affect the transfer of the 2014
10
                              Dodge Journey, VIN ending in 3251, free and clear of the avoided lien after
11
                              payment on the avoided lien has been received;
12
                       D.     Alternatively, if it is no longer practical to take possession of the Vehicle,
13
                              awarding Plaintiff the value of the avoided transfer pursuant to 11 U.S.C.
14
                              §550 in the amount of $10,370.00; and,
15
                       E.     For such other and further relief as this Court deems just and proper.
16
                                                      COUNT 2:
17
                                      TURNOVER – 11 U.S.C. §§ 541 and 542
18
              24.      Plaintiff hereby repeats, reiterates and realleges all of the foregoing allegations as if
19
       more fully set forth herein.
20
              25.      Upon information and belief, Debtor has made payments on the avoidable lien
21
       since the Petition Date.
22
              26.      Upon information and belief, all post-petition payments were made in connection
23
       with the avoidable lien which is preserved for the benefit of the Estate, and therefore, all such
24
       post-petition payments are property of the Bankruptcy Estate pursuant to 11 U.S.C. § 541.
25
              27.      The Estate is entitled to turnover of the post-petition payments pursuant to 11
26
       U.S.C. § 542.
27
28


     Case 4:20-ap-00071-SHG                           4
                                    Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43               Desc
                                    Main Document   Page 4 of 12
 1
             WHEREFORE, Plaintiff prays for a judgment against Defendant Santander Consumer
 2
       USA, Inc. dba Chrysler Capital as follows:
 3
                    A.     Declaring that all post-petition payments made on account of the avoided
 4
                           lien are property of the Estate;
 5
                    B.     Directing Defendant to turn over the post-petition payments received to the
 6
                           Plaintiff in an amount to be proven at trial; and,
 7
                    C.     For such other and further relief as this Court deems just and proper.
 8

 9
                    DATED: March 18, 2020
10
                                                 LANE & NACH, P.C.
11
                                                 By: /s/ Adam B. Nach – 013622
12                                                       Adam B. Nach
                                                         Kristofer R. McDonald
13                                                       Attorneys for Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


     Case 4:20-ap-00071-SHG                       5
                                Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43             Desc
                                Main Document   Page 5 of 12
1
2                                Exhibit “A”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case 4:20-ap-00071-SHG   Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43   Desc
                              Main Document   Page 6 of 12
                                                                                                TITLE AND REGISTRATION APPLICATION
                                                                                                When you sen your vehicle or otherwise transfer ownership, or end your lease,
                                                                                                           complete a Sold Notice at www.servlcearfzona.com.



                                                               Number               Tab Number                 UnttNwnber                  Arizona Brand


                                                                                    Maka                       BodyStyle      Year         Arizona Brand
                                                                                    DODGE                      4DHB           2014
     Previous Brand/State                                Previous Brand/State                              Previous BIBnd/State                          Other States With Brands

     First Registered                                                                                                                                                    Mobile Home wn..
     NOV2013
                                                         list Price
                                                          023295
                                                                                    Gl/W
                                                                                    000000
                                                                                                       Fuel
                                                                                                       G
                                                                                                               Odometer Reading (no tenths)
                                                                                                               0082517                IK!Aclual     oe oc
                                                                                                                     Legel Status                                                        N
     DAVID


                                                                                                                                                                  Registration
                                                                                                                                                                 Expiration Date
                                                                                                                                                                 10/31/ 2 02-0
     VAIL-                                                               -AZ 85641-9248



     Residence Addras& of              or le8&ee (If diffenmt from Malling Address)
                                                                                                                                                                               A1
                                                                                                                                                                   Date:    12162019
I! Driwr Ucenaa or EIN:                                                                                              legal Status:
.g
     Malling Address:     PO                                                           . FORT WORTH                                           TX 761610272
I
IC   Name:                                                                                                                                                         Date:
CD
::; Driver License or EIN:
     MaDlng Address:
     MoblleHome                                                                  VehlclalMoblle Home Location


     D
     0
         Vehicle is &pee1a11y
         Vehlcle will be l8lll8d
                                                                                                                                                         I Data Vehicle Aa;ulnld

     D   I certify that this w   .    conuhonly n"8rr9d lo as a station wagon or ntl'8mld lo by the manufadurer's rating as a 3'4 ton or less pickup truck or 3'4 Ion or less van, is not
         maintained and op            ITIOl8than   1,000 hours In a whk:le regl&trallon year for the transportation ofpessengera or property In the furtherance of a   CU11u1101dal   enterprise.

     0   I certify that this traDer   semrirauerwlth a declared grass weight of 10,000 lbs or la&a Is not malnlalned and operated In the rwthanlnc;e of a ClDIM1llldal enterprise.
     D I consent lo Iha 181           of peisonal Information c:ontalned In my driver llcense and vatdda nic:onl. I undersland that this Is not a one-time                     Fees
         consent that appUes           lo a &peeiflc Individual or organization, but Is lnstaad a g11neral ~that~ lo all ~ frtlm any and all
         Individuals or organ         -ror any pwpoee, 1.mt1 morteir6y me 1n writing. COOient lDr a v8hlcl8 reCOnl applle81o au owner&.                          VLT                  116.16
                                           I                                                                                                                     REG                    8.00
     I certify that the               ~ and any documentallon that I submit In support of lhis appUcaUon, la true and CDmlCl, and that Iha vahlde 18
     litJe from lien&, llXCEpt     indlFated abov&. I acknowledge that Iha odome!Br Rllldlng above Is qualllled by the ll8ller and that II ls not the            TTL                    4.00
     responsibllily of Iha Matar ehlcle DIVIBIDn 1o datemdne the accuracy or the odometer statement. I under8tand that vahlcles reglsleied for use In.           SHF                   32.00
     or used lo commute Into,     Quality Control 11181111 (im:ludlng graatar metnJ Phoenix or TUC&Dn) may be subject to enUslona fasting.
     I All Owners Sign Hera I

•
:I   I do hereby slate that -           thi8 property as joint tenants and furthermol8 empower and authotfm each olhar as allDmey In fact lo Bllllign the
j    C81tificale of tiUe by his or      sior1atura alone and thereby transfer, sell, lllDJ1gage or otherwise encumber the vehlcla, or transfer license plates
     ;:.;,:::;~~;:.:...:.=:~~~-aa-:-though:;--;:::--aD-;:.J,olnt_,owners
     and/or  fees In the &BITl8                                          had acted and signad.
]      ONner& With "OR• Le          status Also Sign Here

~               A4
                                                                                        18
                                          6187                   A          01    02Plates
     New Tiiie Number                                            Naw Film             Number                       Type
     OU920200160                                                 V0160U9219                      ELT
     Prior Tltle Number                                          State       Prior FDm Referaice Nwnber
     ELTA0193184 7                                               AZ         DMS                                                                                  TOTAL
                                                                                                                                                                                      160.16
                   Case 4:20-ap-00071-SHG                                Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43                                                   Desc
                                                                         Main Document   Page 7 of 12
                                                                          DEAL #: 89627                                                TITLE AND REGISTRATION
                                                                          CUST #: 765544
                                                            -~                   ·169.88
                                                                                                                                             APPLICATION
Motor Vehicle Divi! Ion
96-0238 R1/16        azdot.gov
                                                  I
                                                                        Title and Registration      OTitle Only       a Duplicate a Registration Only a Dismantle a Salvage a stole
    Plate
              \ t'
                           'Plate C ~it No•.
                                                  I
                                                            Il..Te~it Eff. Data         IFirst Registered Reg. Eff.       Data        Reg. Expiration Data Unit Number                       I
                                                                                                                                                                                             Mobile Home W/L

    Yehicl ' IC e~cation Num1 ~r
                                3325 l
                                                                                                             Maka
                                                                                                             DODGE·
                                                                                                                                      l1ff ·. . 2ftJ14 JOURNEY
                                                                                                                                                ~
                                                                                                                                                         !Year .1Model
                                                                                                                                                                                                 1a~~
    GVW                   Fuel
                               GAS
                                                          Odometer Reading (no tanms)
                                                                            82517
                                                                                                    tomater Codes• ,Vehicla.Constnlcbon '
                                                                                                      A a e .a c    a Specially Constructed
                                                                                                                                                             I
                                                                                                                                                          a Reconstructed
                                                                                                                                                                                        Trailer Plata Size
                                                                                                                                                                                        a Full Sizf! a Small
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      '


                                                                                            A2
    UenAmount                         Uen Data                        D Additional Hen or Danholders Cattm:h llllOther applieatlonl
    $ lf(J275.83                           12/16/2ftJ19
    Lienholder Driver License c EIN*; Uanholdar Name (if no lien, write NONE)                                                    lagal::io~s

                                    ! CHRYSLER CAPITAL                                                                            a Or a And a And/Or

                                                                                                                           l~T
    Mailing Address                 :
                                                                                                                                           'State Zip .                                                               ,
        PO BOX 961272                             :                                                                                     WORTH                                          TX        761.61
,Owner Driver License or. El 11•
:                                                 .I      Owner Name (first, middle, lest, suffixl
                                                                   DAVID RODRIGUEZ
: Date of Birth
:-I                               - ---- - - - ; -.----
                                                  I

                                                          MVD Tax Account Number (if applicable) Legal Status• (If •or• Is checked, owner must sign hare.)
                                                               .. ------- ---- - - - -·
                                                                  ~--                   -- --------
                                                                                                    Elor r::JAnd a And/or
                                                                                                                            Sign ~----~---.                                                           --------
                                                  I

    Street Address                                                                                  City                         State IZ'1p                                                     ~unty

                                                  ;                                                             VAIL                                     A'/.        85641                           -
I Mailing Address (If differer:             trom: above)                                                       City                                     State Zip                                County

I                                                 II
·Owner Driver License or El 11•
                                                  .!j     Owner Name (first, middle; last, suffix)


Iuate OT 01rm                                     i       I MVU    I BX l'CCOUnt Number Cif appllC8Dl8) Legal ;:ninus• 1n -ur• IS                         """' or auove, owner must sign nere.)
                                                  I
                                                                                                                a Or a And .a And/Or Sign•
; Street Address                                  I                                                            City                                     State Zip                                County
I

                                                  I
    Mailing Address (if diffaiw ~           trO'"j above)                                                      City                                     State      Zip                           Caunty
                                                  I


IOwner Driver License or El 11·
I
                                                  .
                                                  I
                                                  I
                                                          Owner Name (first•.middle. last, suffix)            a Addltional owners !attach anott.- appllca          on)


: Date of Birth                                           MVD Tax Account Number (if applicable! Legal Status* (If •0r• Is checked here or above, owner must sign here.)
                                                  :
'                                                                                                              a or       a And a And/Or            Sign.
; Stretrt Add~ss                                  I
                                                      I
                                                                                                               City                                     State Zip                                County
                                                  I
                                                  :
    Mailing Adaress (if differer ~ from, above>                                                                City                                     l:IL&ta    Zip                           County

                                                  I
                                                              A3
    V                                      ~on    '                                                            City          ·-·                        l:l'tate ZiP~-           ---· · · -      .Countv--~
    .                                                                                                           VAIL                                     AZ          85641
    Service Options•                ate Ve?cle/t~uired                             a   I consent to the release of personal lnfonnation con1Bined in my driVer license and vehicle record.
                                       12 16 2 19                                      I understand that this Is not a one-time consent that applies only"to a specific individual or organization,
                                         I
      a   Vehicle will be rented wi ~ut ~ driver .                                     but is illS'lBed a general consent that applles to an requests from any and all individuals or organizations
!         (such as a rental car).                                                      for any purpose, until reiroked by me In writing. Consent for a vehicle record applies to all owners.
      a I certify that this vehic e,
                                   cm;imonly referred to as a station wagon or referred to by the manufacturer's rating as a 3/4 ton or lass pickup truck or
     3/4 ton or less van, is not maintained ·end operated more than 1,000 hou.rs in a vehicle registration year for the transportation of passengers or
     property in the furthera 1ce of. a commercial enterprise.
   a I certify that this traile or ~mitrailer with a declared gross weight of 10,000 lbs or less Is not maintained and operated in the furtherance of a
                                                                                                                                                                                              vehi~la
     commercial enterprise.
 I certify that the informatici n abo!e and any documentation which I submit in support of this application, Is true and correct; that the               ia free from
 liens, except those indicat Id abdva and that I have read and understand the requirements of the legal status indicated above. I acknowledge that the
 odometer reading above ii qualified by the seller and that it is not the responsibility of the Motor Vehicle Division to determine the accuracy of the
 odomot:et stlltement. I und• "8tand that vvhicle11 l"Ugi&tarvd for wso in, or used to GOmmuta Into, Air Ouallty Control Antmi !including grmnttr metro Phoenix
 and Tucson) may be subjec to e1J1ission t          /
                                                                        If                           ·o..-
                                                                               la chedmd above, ownara lllUllt also lllgn the Lagal Slatull boxee abcmt.

      AHOwnem ~
      Sign HIJre         v ~ 4.(.-(
        MVD
            -
              u.a   I Ia1
                    YR
                             1'11118 Num
                               "811CUIBI
                                      I 12~                             ~
                                                                             ent                                      I
                                                                                                                      l,;IJJT8nt   1me Numoer                I I:t'lllte   Date Thia lssuad          .,   • See
                                                                                                                                                                                                            Raversa
    ,ncG                 EIF                     TRN
                                                  I
                                                                           AQF                PST              PEN                   LOP               SNO                   DOR
                                                                                                                                                                                                   IITL
      UTX                SPL
                                  1vr
                         Case 4:20-ap-00071-SHG
                                                  I
                                                                           CHF                WGT              MCF
                                                                                       Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43
                                                                                                                                     PRC                                      IOUll   Foes
                                                                                                                                                                                             Desc
                                                                                       Main Document   Page 8 of 12
1
2                                Exhibit “B”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case 4:20-ap-00071-SHG   Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43   Desc
                              Main Document   Page 9 of 12
 Fill in this information to identify your case:

 Debtor 1                   David Rodriguez
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           4:20-bk-00664
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Santander Consumer
 2.1                                                                                                            $10,370.00                 $8,172.00           $2,198.00
         USA                                      Describe the property that secures the claim:
         Creditor's Name                          2014 Dodge Journey 83,700 miles
         Attn: Bankruptcy                         SXT Sport Utility 4D
         10-64-38-Fd7 601 Penn
                                                  As of the date you file, the claim is: Check all that
         St                                       apply.
         Reading, PA 19601                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 12/19 Last
                                 Active
 Date debt was incurred          12/31/19                  Last 4 digits of account number        1000




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case4:20-bk-00664-SHG
              Case 4:20-ap-00071-SHG Doc
                                      Doc16
                                          1 Filed
                                              Filed03/18/20
                                                   02/17/20 Entered
                                                             Entered03/18/20
                                                                     02/17/2012:25:43
                                                                             21:27:16 Desc
                                                                                      Desc
                                     Main
                                     Main Document
                                          Document     Page
                                                       Page 10
                                                            11 of
                                                               of 12
                                                                  52
1
2                                 Exhibit “C”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case 4:20-ap-00071-SHG    Doc 1 Filed 03/18/20 Entered 03/18/20 12:25:43   Desc
                              Main Document    Page 11 of 12
 Fill in this information to identify your case and this filing:

 Debtor 1                   David Rodriguez
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number           4:20-bk-00664                                                                                                            Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Indian Chief                            Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Dark Horse                                    Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2016                                          Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:                 7,200                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                   $8,135.00                    $8,135.00
                                                                     (see instructions)



  3.2      Make:       Dodge                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Journey                                       Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2014                                          Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:                83,700                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          SXT Sport Utility 4D
                                                                     Check if this is community property                   $8,172.00                    $8,172.00
                                                                     (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case4:20-bk-00664-SHG
             Case 4:20-ap-00071-SHG Doc
                                     Doc16
                                         1 Filed
                                            Filed03/18/20
                                                 02/17/20 Entered
                                                            Entered03/18/20
                                                                   02/17/2012:25:43
                                                                            21:27:16 Desc
                                                                                     Desc
                                    Main
                                    MainDocument
                                         Document PagePage12 of 52
                                                           3 of 12
